Per Curiam.
The plaintiff', a young woman, under the age of twenty-one, was employed as a helper in the hospital at Spring Lake. She boarded an open car of the defendant company to ride to this destination. Her claim was that just before the car reached the point where she wished to alight she signaled to the conductor, and that he brought the car to a stop; that after the car had stopped she stepped down upon the running-board, and that while she was there the car suddenly started up, throwing her to the ground. The defendant’s case was that the car had not stopped, but was slowing down, when the accident occurred; that the plaintiff was standing on the running-board, and that she either attempted to step off or fell off while the car was still in motion. The jury rendered a verdict in favor of the plaintiff, awarding damages for the injuries which she received in the accident.
Our examination of the testimony sent up with this rule satisfies us that the finding of the jury that the accident occurred in the manner testified to by the plaintiff and her. witnesses (which is a necessary implication to be drawn from this verdict) is against the great weight of the evidence.
For this reason the rule to show cause will be made absolute.